Order filed October 13, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00651-CV
                                  ____________

                     DARRELL GLEN FORD, Appellant

                                        V.

                         ARACELI P. FORD, Appellee


                   On Appeal from the County Court at Law
                           Grimes County, Texas
                        Trial Court Cause No. 3828

                                    ORDER

      This is an appeal from a judgment signed June 19, 2020. Appellant filed a
timely post-judgment motion extending appellate timetables. The notice of appeal
was due September 17, 2020. See Tex. R. App. P. 26.1. Appellant, however, filed
his notice of appeal on September 22, 2020, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.